           Case 1:19-cv-00379-NONE-SAB Document 76 Filed 01/06/21 Page 1 of 1


 1

 2
                          UNITED STATES DISTRICT COURT
 3
                                   EASTERN DISTRICT OF CALIFORNIA
 4

 5   LANTZ RETIREMENT INVESTMENTS,                      Case No. 1:19 -cv-00379-NONE-SAB
     LLC, et al.,
 6                                                      ORDER RE STIPULATION TO CONTINUE
                     Plaintiffs,                        JANUARY 28, 2021 SCHEDULING
 7                                                      CONFERENCE
             v.
 8                                                      (ECF No. 75)
     BRIAN GLOVER, et al.,
 9
                     Defendants.
10

11          On January 4, 2021, the parties filed a stipulation to continue the scheduling conference

12 that is currently set for January 28, 2021, due to motions to dismiss that are currently pending

13 before the district judge.

14          Pursuant to the stipulation of the parties, and for good cause, IT IS HEREBY ORDERED

15 that:

16          1.      The scheduling conference set for January 28, 2021, is CONTINUED to April 29,

17                  2021, at 3:00 p.m., in Courtroom 9; and

18          2.      The parties shall file a joint scheduling report seven (7) days prior to the

19                  scheduling conference.

20
     IT IS SO ORDERED.
21

22 Dated:        January 5, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                    1
